PER CURIAM.
Pursuant to writ of certiorari issued herein the decision of the District Court of Appeal, 1st District, has been reviewed and should be adopted on authority of the order of this Court in the companion case of State ex rel. Lowe v. Nelson, Fla.1968, 210 So.2d 197, and the opinion appearing at Fla.App., 202 So.2d 232.
It is so ordered.
CALDWELL, C. J., and THOMAS, DREW and THORNAL, JJ., concur.
ERVIN, J., concurs, but see my special concurring opinion filed in State ex rel. Lowe v. Nelson, Fla.1968, 210 So.2d 198.
ROBERTS and ADAMS, JJ., dissent.